Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-8-2008

Trauterman v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4353




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Trauterman v. Comm Social Security" (2008). 2008 Decisions. Paper 391.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/391


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                        No. 07-4353
                       ____________

                 NANCY TRAUTERMAN,

                             Appellant,

                              v.

        COMMISSIONER OF SOCIAL SECURITY,

                             Appellee.
                       ____________

       On Appeal from the United States District Court
          for the Western District of Pennsylvania
                   (D.C. No. 06-cv-01482)
        District Judge: Honorable Arthur J. Schwab
                       ____________

         Submitted Under Third Circuit LAR 34.1(a)
                     October 2, 2008

Before: FISHER, CHAGARES and HARDIMAN, Circuit Judges.

                   (Filed:October 8, 2008)

                       ____________

                OPINION OF THE COURT
                     ____________
HARDIMAN, Circuit Judge.

       Nancy Trauterman appeals the District Court’s judgment affirming the decision of

an Administrative Law Judge (ALJ) denying her claim for Social Security Disability

Insurance Benefits and Supplemental Security Income. We will affirm.

                                              I.

       Because we write exclusively for the parties, we will not recount the facts or

procedural history of the case, both of which are well known to the parties.

       Trauterman raises two issues on appeal. First, she claims that the ALJ erred when

he found that her depression was not “severe” at Step 2 of the sequential evaluation

process. In support of this argument, Trauterman cites medical records of her primary

care physician, John Schibli, D.O., who noted that Trauterman’s physical pain and

fibromyalgia were “augmented” by her “mental status” or “depressive symptomology.”

Trauterman also cites Dr. Schibli’s observation that she was never going to return to work

because of the combination of her fibromyalgia and depression.

       We begin by noting that Trauterman did not mention depression in her initial

disability report. This is consistent with the fact that Trauterman testified at the hearing

that she did not have any kind of mental or emotional problem that caused her to seek

treatment from a mental health professional. Although she testified that she was

somewhat depressed, Trauterman said she did not need medication at the time of the

hearing. Finally, and most significantly in our view, depression was not among the



                                              2
several medical diagnoses made by Dr. Schibli in his assessment of September 28, 2004

or in the two addenda thereto submitted by Dr. Shipton soon before Trauterman’s hearing.

Accordingly, we find that substantial evidence supports the ALJ’s finding that

Trauterman’s depression was not “severe” at Step 2 of the sequential evaluation process.

       Trauterman attempts to counter the aforementioned substantial evidence by noting

errors by the ALJ and the District Court. Trauterman claims that after citing the word

“Lexapro,” the ALJ erroneously found that there was no evidence that Trauterman was

prescribed medication. In fact, the ALJ stated merely that the April 2004 notation

“Lexapro” does not indicate that it was prescribed “at that time.” A few sentences later,

the ALJ noted that Trauterman was prescribed Lexapro and that her dosage was increased

from 10 to 20 mg.

       As for the District Court’s opinion, we agree with Trauterman that it was a non

sequitur to suggest that findings by Trauterman’s treating physicians related to “matters

reserved to the Commissioner.” Mem. Op. at 21. When the District Court’s

comprehensive opinion is reviewed in toto, however, we cannot agree that this constitutes

reversible error.

       At various points in its opinion, the District Court accurately differentiated that

which is reserved to the Commissioner from that which is not. For example, at page 15

of its Memorandum Opinion, the District Court stated that the ALJ is required to “accord

treating physicians’ reports great weight, especially when their opinions reflect expert



                                              3
judgment based on a continuing observation of the patient’s condition over a prolonged

period of time.” Mem. Op. at 15 (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999)) (citation omitted). Likewise, at page 16, the District Court accurately cited the

regulations that highlight the difference between deference that is due medical opinions

regarding a claimant’s impairments on the one hand and opinions reserved to the

Commissioner, such as “disabled” or “unable to work” on the other hand.

       In addition, we find it significant that immediately following the first sentence of

its first full paragraph on page 21 (which Trauterman has aptly criticized), the District

Court articulated the proper standard, citing Adorno v. Shalala, 40 F.3d 43 (3d Cir. 1994).

The District Court then proceeded to quote at length the ALJ’s decision. Mem. Op. at 22-

23. Our independent review of the ALJ’s opinion confirms that the District Court

correctly concluded that substantial evidence supported the ALJ’s conclusion that

Trauterman’s depression was not “severe.”

                                             II.

       In her second argument, Trauterman claims that the ALJ erred as a matter of law

by requiring objective evidence of fibromyalgia. Trauterman cites our decision in

Chrupcala v. Heckler, 829 F.2d 1269 (3d Cir. 1987), which supports the proposition that

the symptoms of fibromyalgia are subjective. She then argues that the ALJ erroneously

believed that a claim of disability based on fibromyalgia can be denied because of the




                                              4
lack of objective evidence. These arguments are based on a distortion of the ALJ’s

decision.

       The fatal flaw in Trauterman’s second argument is the fact that her claim of

disability is not attributed exclusively to fibromyalgia. In addition to his diagnosis of

fibromyalgia, Dr. Schibli found that Trauterman suffered from cervical spine disc

herniation, lumbar spine degenerative joint disease, and carpal tunnel syndrome. In light

of these diagnoses, it was quite appropriate for the ALJ to consider the objective medical

evidence of record. After doing so, the ALJ found that Dr. Schibli’s diagnosis of cervical

spine disc herniation was contrary to Trauterman’s January 2004 cervical MRI. The ALJ

also found that the lumbar spine degenerative joint disease was confirmed to be

“minimal” and “mild” based on the lumbar MRI. After our independent review of the

record, we find that these conclusions are supported by substantial evidence.

       The ALJ also concluded that Trauterman’s activities of daily living and subjective

complaints of pain were, in some respects, contrary to the medical evidence. These

findings are supported by substantial evidence for the reasons articulated by the ALJ at

pages 17 and 25 of the record. Accordingly, we cannot agree with Trauterman’s

argument that the ALJ misapprehended the nature of fibromyalgia and applied the

incorrect legal standard.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              5